Citation Nr: 0306300	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-28 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right knee disability due to VA surgical treatment.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board confirmed the denial of the 
benefit sought on appeal in a February 2000 decision and the 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  The Court, in an April 2001 Memorandum 
Decision, vacated the Board's February 2000 decision and 
remanded the matter to the Board for readjudication 
consistent with the Veterans Claims Assistance Act of 2000.  
In February 2002, the Board sought the opinion of a VA 
medical specialist.  That opinion has been secured and the 
matter is ready for further appellate review.

The Board is undertaking additional development on the issue 
of entitlement to service connection for post-traumatic 
stress disorder pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran sustained additional right knee disability as 
a result of VA surgery performed in April 1979.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
right knee disability due to VA surgical treatment have been 
met.  38 U.S.C.A. §§ 1151, 1155, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.358 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the May 1996 rating decision, May 1996 Statement of 
the Case, and June 1996, September 1996, December 1996, June 
1997, and June 1999 Supplemental Statements of the Case. 

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  
Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
VA and private medical records, and the Board obtained the 
opinion of a VA medical expert.  In addition, as discussed 
below, this appeal results in a total grant of the benefit 
sought on appeal.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West Supp. 2002); 38 C.F.R. § 3.358 
(2002).  

For claims filed on or after October 1, 1997, the veteran 
must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  However, in this case, as the 
veteran filed his claim prior to October 1, 1997, he need not 
show fault on the part of VA.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3).

The veteran alleges that he sustained additional right knee 
disability as a result of VA surgery performed in April 1979.  
The VA hospital records show that the veteran was admitted in 
March 1979 with ligamentous instability of the right knee.  
He thereafter underwent a reconstruction right knee, with a 
pes transfer, a jones procedure, an Ellison procedure, and a 
biceps advancement.  Postoperatively, the veteran had a high 
fever for a week to ten days that gradually resolved.  The 
anterior portion of the skin flap of the right knee developed 
a hematoma underneath it with some skin necrosis.  The 
hematoma was aspirated and the culture grew negative.  The 
veteran was discharged with a long leg cast in April 1979.

Records from Cleveland Clinic show that the veteran was 
hospitalized from May to July 1979 due to wound infection of 
the right knee.  He underwent debridement, bipedical flap 
coverage, and split-thickness skin graft coverage of the 
right knee.  It was noted that he had been discharged from 
the VA hospital a few weeks earlier, but that his knee became 
swollen and tender within a few days of discharge.  The 
diagnosis was septic right knee.  The veteran was again 
hospitalized in July 1979 for superficial infection of the 
right knee wound.  He was thereafter followed for right knee 
pain and disability.  

An August 1979 letter from Jack T. Andrish, M.D., stated that 
the veteran was presently hospitalized for an infected right 
knee.  Dr. Andrish indicated that the veteran had been under 
his care since the surgery for ligamentous instability of the 
right knee.  The operation was successful in that the knee 
had reasonable stability; however, the complication of 
infection had seriously delayed rehabilitation and required 
subsequent hospitalizations, surgery, and antibiotic therapy.  
The veteran also had developed peroneal nerve palsy on the 
right that had caused foot drop.  

The veteran was rehospitalized at Cleveland Clinic in 
September 1980 due to an infection of the right knee.  He 
underwent right knee wound debridement.  It was noted that he 
had again developed an infected sinus of the knee in May 
1980.

A March 1981 report from Robert R. Weiler, M.D., stated that 
the veteran had total instability and continued infection of 
the right knee.  An August 1981 evaluation performed by 
Martin R. Coleman, M.D., found grossly unstable right knee 
status post multiple infections and attempted reconstruction.  
In a December 1982 evaluation, Dr. Weiler assessed the 
veteran with post-traumatic sequela right knee and severe 
disability of the right lower extremity.

VA treatment records show that, in August 1984, the veteran 
complained of right leg and foot pain since the 1979 surgery.  
He was assessed with peripheral edema secondary to venous 
injury.  In a December 1984 letter, Gary W. Miller, M.D., 
wrote that the veteran had insufficiency of the medial and 
posterior cruciate ligaments.  In November 1985, David C. 
Shamblin, M.D., reported that he had recently examined the 
veteran.  His impression was traumatic and septic arthritis 
of the right knee with medial laxity and a disrupted 
quadriceps mechanism.  He believed the condition to be stable 
and permanent, with no prognosis for improvement.  

During a VA hospitalization in January 1987, the veteran was 
observed to have chronic right leg pain since his 
reconstructive surgery.  At a June 1987 VA examination, the 
examiner stated that a musculotaneous flap was transferred to 
the anterior aspect of the right knee.  Because of it, the 
knee was now greatly enlarged.  Pronounced atrophy of the 
thigh and calf muscles was present and the knee was totally 
unstable.  The x-ray report found dense soft tissues about 
the right knee, swelling of the medial aspect, narrowing of 
the medial aspect of the joint space, hypertrophic lipping 
off the medial tibial plateau, and a deformed patella.  The 
veteran was assessed with residuals of knee surgery.  A 
January 1994 VA x-ray found extensive right knee deformity 
that appeared to be related to chronic post traumatic change.  

In an October 1996 letter, Dr. Andrish stated that he had not 
seen the veteran for 16 years, so he could not comment on the 
amount of disability caused by the postoperative infection of 
the right knee.  However, he stated that the postoperative 
infection was the cause of the numerous surgical debridements 
required to cure the infection.  

In February 1997, the veteran submitted photographs that 
showed an obvious deformity of the right knee.  VA clinical 
records show that he was seen for right knee pain in April 
and August 1999.  During a primary care visit in April 2001, 
the veteran was diagnosed with chronic right knee and leg 
pain, status post right knee reconstruction secondary to 
history of osteomyelitis.

In March 2002, a VA board certified lead orthopaedic surgeon 
provided a medical expert opinion regarding the veteran's 
right knee disability.  The reviewer identified in detail the 
medical records that he had reviewed in forming his opinion.  
He observed that the veteran had extensive soft tissue 
reconstruction of the right knee performed at the VA in April 
1979.  During that hospitalization, the veteran developed a 
hematoma and some skin necrosis.  The veteran soon after 
developed a frank infection of the knee and thereafter 
underwent extensive and repeated debridement, surgeries, 
soft-tissue procedures, and plastic surgery procedures.  The 
veteran continued to have marked instability and recurrent 
infections.

The VA orthopaedic specialist found that the veteran had 
suffered a marked aggravation of the right knee injury that 
resulted in additional disability due to the April 1979 VA 
surgery.  He concluded that the primary reason for the 
worsening of the right knee and increased disability was the 
soft tissue infection following the April 1979 VA surgery.  
He further opined that the additional disability was not due 
to the natural progress of the disease or injury, and that it 
was not the necessary consequence of the treatment provided.  
In conclusion, he stated that it was likely that the veteran 
had a chronic additional disability of the right knee as a 
result of the VA surgery performed in 1979.  

Based upon the above facts, the Board finds that the evidence 
supports a grant of compensation for a right knee disability 
pursuant to the provisions of 38 U.S.C.A. § 1151.  In so 
finding, the Board emphasizes that the veteran need not show 
fault on the part of VA.  Rather, the veteran must show that 
he sustained additional disability that was not a natural 
progression of the disease and not a necessary consequence of 
treatment.  The VA medical expert opinion of record clearly 
and persuasively establishes the necessary elements for a 
grant of compensation pursuant to 38 U.S.C.A. § 1151.  This 
opinion was provided by a highly qualified specialist, and 
was based upon the medical evidence of record and sound 
medical reasoning.  The record contains no evidence or 
opinion in contradiction to this medical expert opinion.  
Accordingly, the benefit sought on appeal is granted.




ORDER

Compensation under 38 U.S.C.A. § 1151 for a right knee 
disability due to VA surgical treatment is granted.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

